Citation Nr: 1437893	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  04-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.  

2.  Entitlement to service connection for alcohol dependence secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to February 1970 and also served in the reserves.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case was remanded by the Board in August 2006.  In December 2009 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a parallel action, the RO denied entitlement to service connection for anxiety and depression in October 2010.  This decision was mooted by the Court's approval of a joint motion for remand that same month.  In the joint motion the Board was directed to remand the claim in order to broaden the scope of the issue and to attempt to verify the Veteran's stressors.  The Board remanded for those reasons in June 2011.  The case now returns to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's representative's statement and some VA outpatient records are located in the Veterans Benefits Management System.  Further VA outpatient records are located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand for a VA psychiatric examination in order to fulfill the Court's directives.  In the Board's June 2011 remand the RO was directed to search for corroboration of the Veteran's in-service stressors.  The Board, however, erred when it instructed the RO to only afford the Veteran an examination if such a stressor was found.  Certainly psychiatric disabilities other than PTSD do not require a verified stressor, and in light of the Court's order the Board should have directed the Veteran to be provided a VA examination which addressed the etiology of any and all diagnosed psychiatric disorders.  Hence, as the available examinations are inadequate regarding any diagnosis save for posttraumatic stress disorder, the Veteran must be afforded a VA psychiatric examination.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA and private treatment records since May 2013.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of any and all diagnosed psychiatric disabilities.  The examining psychiatrist must be provided access to and must review the claims file, Virtual VA file, and VBMS file.  The examiner must note such review in the examination report.  Following the examination the psychiatrist must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the Veteran's active service.  If a diagnosed psychiatric disorder is found to be related to service, the examiner must then opine whether it is at least as likely as not that alcohol dependence is caused or aggravated by that diagnosed psychiatric disorder.  The examiner is notified that no in-service stressor identified by the Veteran is currently corroborated by any evidence.  Any and all opinions offered must be accompanied by a complete rationale, with citation to relevant medical findings.  

The examining psychiatrist is advised that he or she must discuss the Veteran's self-reported history.  The psychiatrist is advised that while the Veteran is not competent to state that he has suffered from a specific diagnosed psychiatric disorder since service, he is competent to state his symptoms.  The psychiatrist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



